Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 3, 1974, convicting him of robbery in the second degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of petit larceny, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The fact that no objection was taken by appellant at Criminal Term to the inclusion of the count herewith dismissed is immaterial (see People v Green, 53 AD2d 677; People v Grier, 37 NY2d 847). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.